Order entered May 15, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01096-CR

                     CHARLES EDWARDS SIELOFF, III, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-35795-P

                                          ORDER
       The Court REINSTATES the appeal.

       On March 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent and is represented by retained counsel Melvin

Bruder; (3) Mr. Bruder explained that he had filed a motion to supplement the record and that a

supplemental clerk’s record had been filed; and (4) Mr. Bruder needed two more weeks to file

appellant’s brief.

       We note that the motion to supplement the record was filed on February 11, 2013 and

was granted on February 27, 2013, and the supplemental record was filed on March 1, 2013.
Appellant’s brief was already overdue when the motion was filed and the appeal has been abated

since March 22, 2013.

        Accordingly, we ORDER appellant to file his brief by MAY 30, 2013. No further

extensions will be granted. If appellant’s brief is not filed by the date specified, the Court will,

without further notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court, and to counsel for

all parties.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE